Citation Nr: 0909888	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  07-33 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) educational assistance under Chapter 30, Title 
38, United States Code.
 

ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran served on active duty from June 24, 1996 to June 
30, 1997.  From July 1, 1997 to July 22, 2002, he was a 
midshipman at the U.S. Naval Academy.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 decision by the VA Regional 
Office (RO) in Muskogee, Oklahoma, which denied the benefit 
sought on appeal.


FINDINGS OF FACT

1.  The Veteran served on active service for a total of one 
year and five days, from June 24, 1996 to June 30, 1997, when 
he was released from active duty, with the character of 
service noted to be honorable, for the reason of enrollment 
in the U.S. Naval Academy. 


2.  The Veteran accepted an appointment as a midshipman at 
the United States Naval Academy, with such service lasting 5 
years and 22 days, from July 1, 1997 until separated on July 
22, 2002, with the character of service noted to be 
honorable, for the reason of failure to complete a course of 
instruction.  


CONCLUSION OF LAW

The requirements for basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, have not been met.  38 U.S.C.A. § 3011 (West 2002 & 
Supp. 2005); 38 C.F.R. §§  21.7020, 21.7042 (2008). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO notified the Veteran in April 2007 that his claim for 
educational assistance under 38 U.S.C.A. Chapter 30 was 
denied because he did not meet the basic eligibility 
requirements under applicable VA law.  

In cases such as this, in which the pertinent facts are not 
in dispute and the law is dispositive, there is no additional 
information or evidence that could be obtained to 
substantiate the claim, and thus VA's duties to notify and to 
assist are not applicable.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994); Manning v. Principi, 16 
Vet. App. 534 (2002); Barger v. Principi, 16 Vet. App. 132 
(2002); Mason v. Principi, 16 Vet. App. 129 (2002); Livesay 
v. Principi, 15 Vet. App. 165 (2001); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).

The Veteran claims that he is entitled to basic eligibility 
for Department of Veterans Affairs (VA) educational 
assistance under Chapter 30.  In making this argument, he 
maintains that the time he spent as a midshipman at the U.S. 
Naval Academy counted toward the required active service in 
meeting the required minimum active service period of 
continuous service needed to qualify for entitlement.  

Citing 10 U.S.C. § 516, he argues that any time spent as a 
midshipman, when not resulting in receipt of a commission-
which he did not receive-shall be counted as time served 
under his enlisted contract or period of active service.  In 
conclusion, he also argued that such time is considered 
active duty for purposes of determining retirement or other 
benefit eligibility.  He further argues that based on his 
total time served both before enlistment at the Naval 
Academy, and then during and after the time enrolled at the 
Naval Academy, he thereby had a total of six years and 28 
days of active service, which qualified him for full 
educational benefits pursuant to Chapter 30, Title 38, United 
States Code (Montgomery GI Bill or MGIB).

Chapter 30 of Title 38, U.S. Code sets forth provisions for 
entitlement to educational assistance for members of the 
Armed Forces after their separation from military service.  
See 38 U.S.C.A. §§ 3001-3012 (West Supp. 2005).  A threshold 
requirement for Chapter 30 educational assistance is the 
completion of a certain requisite period of service.  

In order to be entitled to Chapter 30 educational assistance, 
an individual must first become a member of the Armed Forces 
or first enter active duty as a member of the Armed Forces 
after June 30, 1985, and in the case of an individual whose 
obligated period of active duty is three years or more, an 
individual must serve at least three continuous years of 
active duty.  See 38 U.S.C.A. § 3011(a) (1) (A) (i) (West 
Supp. 2005); 38 C.F.R. § 21.7042(a) (1)-(2) (2008). 

An individual who does not meet the service requirements may 
still be eligible for basic educational assistance if she is 
discharged or released from active duty for certain specified 
reasons.  These include if an individual is discharged or 
released from active duty for any of the following reasons: 

(1) a service-connected disability, 

(2) for a medical condition which preexisted 
service on active duty and VA determines the 
condition is not service-connected, 

(3) discharge or release under 10 U.S.C.A. § 1173 
(hardship discharge), 

(4) for convenience of the Government, 

(5) involuntarily for the convenience of the 
Government as a result of a deduction in force, or 

(6) for a physical or mental condition that was not 
characterized as a disability and did not result 
from the individual's own willful misconduct but 
did interfere with the individual's performance of 
duty. 

See 38 U.S.C.A. § 3011(a) (1) (A) (ii); 38 C.F.R. § 
21.7042(a) (5).  The Veteran does not claim and the facts do 
not show that his claim meets any of these six criteria.  
Therefore, a claim of entitlement premised on any of these 
must fail. 

In addition, an individual who is discharged or released from 
active duty for the convenience of the Government must 
complete a term of continuous active duty of service of not 
less than: 20 months of the obligated service if the 
obligated period of service is two years; or 30 months of the 
obligated service if the obligated period of service is at 
least three years.  See 38 U.S.C.A. § 3011(a)(1)(A) (ii); 38 
C.F.R. § 20.7042(a)(5)(iv).  The Veteran does not claim and 
the facts do not show that the Veteran was discharged or 
released for the convenience of the Government.  Thus, 
neither the 20 nor the 30 month time period criteria apply; 
and the Veteran's requirement for warranting entitlement 
remains a showing that he has 36 months of active service.
 
The appellant's two DD Forms 214, Report of Separation from 
Active Duty, indicate the following.  The first DD Form 214 
indicates that he entered active duty on June 24, 1996, and 
he was released from active duty on June 30, 1997.  Section 
12C of the form contains the net active service for the 
period, which is listed as one year and five days.  The type 
of separation was listed as "released from active duty."  
The form notes a narrative reason for separation as 
enrollment in a service academy, the United States Naval 
Academy.  The character of service was noted to be honorable.  

The second DD Form 214 indicates that the Veteran entered 
active duty on July 1, 1997, and he was separated on July 22, 
2002.  The type of separation was listed as  Naval 
Academy/assigned enlisted status.  Section 12C of the form 
contains the net active service for the period, which is 
listed as 5 years and 22 days.  The indented notation below 
pertains to that section.  The form notes a narrative reason 
for separation as failure to complete a course of 
instruction.  The last duty assignment and major command was 
listed as U.S. Naval Academy, Annapolis, Maryland.  Under 
remarks, the document contains a notation of: 

12.C. midshipman service from 01JUL97 to 22JUL02: 
active service as a midshipman at the U.S. Naval 
Academy is creditable for the purpose of 
determining eligibility for retirement of enlisted 
personnel under 10 USC § 516.  It is not creditable 
to an officer for the purpose of retirement under 
10 USC § 971.

The relevant VA law is clear on this matter.  As pertinent to 
this particular case, the governing legal criteria specify 
that in order to be eligible to receive educational benefits 
pursuant to Chapter 30, an individual, after June 30, 1985, 
must: first become a member of the Armed Forces; second, 
serve at least three years of continuous active duty in the 
Forces (or at least 20 months (on a two year obligation) or 
30 months (on a three year obligation) if discharged or 
released from active duty for the convenience of the 
Government); and third, must be discharged with an 
"honorable" discharge.  38 U.S.C.A. § 3011(a)(3) (West 2002 & 
Supp. 2005); 38 C.F.R. § 21.7042 (a)(4) (2008).  

Under 38 C.F.R. § 21.7020, VA contains definitions for key 
terms applicable to establishing basic eligibility for VA 
educational assistance under Chapter 30, Title 38, United 
States Code.  The governing legal criteria of key 
significance in this case, as specifically defined under VA 
statute and regulation, provides that the term active duty 
does not include any period during which an individual served 
as a cadet or midshipman at one of the service academies.  
See 38 U.S.C.A. § 3002(6)(B);  38 C.F.R. § 21.7020(b)(1)(ii) 
(B).  Thus, the 5 years and 22 days associated with the 
Veteran's enrollment in the U.S. Naval Academy do not count 
toward the three years required for entitlement to education 
benefits under Chapter 30.  

The Veteran cites to 10 USC § 516 for the proposition that 
his five years of enrollment in the U.S. Naval Academy counts 
toward the three years required for entitlement to VA 
education benefits under Chapter 30.  That section, Title 10, 
Subtitle A, Part II, Chapter 31, § 516, however, does not 
pertain to VA law.  

10 USC § 516 pertains only to the effect on enlisted status, 
of acceptance of an appointment as a cadet or midshipman, 
with respect to: the enlistment or period of obligated 
service of an enlisted member of the armed forces who accepts 
an appointment to the military academy; the resumption of 
enlisted status if separated from service as a cadet or 
midshipman for reason other than appointment as a 
commissioned officer; and computing the unexpired part of an 
enlistment or period of obligated service, for which all 
service as a cadet or midshipman is counted as service under 
the enlistment or period of obligated service. 

Thus essentially, 10 USC § 516 provides that if a previously 
enlisted member of the armed forces is separated from service 
as a midshipman, then in computing the unexpired part of an 
enlistment or period of obligated service, the service at the 
military service academy counts as service toward completing 
the required service; nothing more.

The provisions of 10 USC § 516 clearly do no pertain to the 
determination of what constitutes active duty for the purpose 
of establishing the criteria of having three years of 
continuous active service as required to establish 
entitlement to eligibility for VA educational benefits 
pursuant to Chapter 30.  For that VA-related purpose, the 
definition of what constitutes active service is specifically 
set out in 38 C.F.R. § 21.7020.  Specifically, the term 
active duty does not include any period during which an 
individual served as a cadet or midshipman at one of the 
service academies.  See 38 U.S.C.A. § 3002(6)(B);  38 C.F.R. 
§ 21.7020(b)(1)(ii) (B).

In sum, although service as a midshipman is counted as 
service for purposes of 10 USC § 516, such service is not 
counted for purposes of determining entitlement to VA 
education benefits under Chapter 30.  

For the Veteran to succeed in his claim, and what is missing 
that mandates the Veteran's claim be denied, is the threshold 
requirement of a minimum period of continuous service of 
three years.  The only period countable for this purpose is 
the Veteran's period of active service from June 24, 1996 to 
June 30, 1997, which sums to just over one year of continuous 
active service, and falls short of the minimum requirement in 
this case of three years.  Thus, on that basis the Veteran's 
claim must be denied.

The Board has carefully considered the contentions advanced 
by the appellant in this case. The legal criteria governing 
eligibility for educational assistance benefits under Chapter 
30, Title 38, United States Code, however, are quite 
specific.

The Board has carefully considered the appellant's arguments.  
Unfortunately, the Board is not free to deviate from the law 
as passed by Congress.  There is simply no legal basis to 
find the appellant eligible for educational assistance 
benefits under the MGIB, Chapter 30, Title 38, United States 
Code.  As the disposition of this claim is based on the law, 
and not on the facts of the case, the claim must be denied 
based on a lack of entitlement under the law. See Sabonis, 6 
Vet. App. at 430.
 


ORDER

Educational assistance under Chapter 30, Title 38, United 
States Code, is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


